Name: Commission Regulation (EC) No 1032/2004 of 27 May 2004 determining the extent to which the applications for import licences submitted in May 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 28.5.2004 EN Official Journal of the European Union L 190/13 COMMISSION REGULATION (EC) No 1032/2004 of 27 May 2004 determining the extent to which the applications for import licences submitted in May 2004 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period from 1 to 10 May 2004 in respect of products falling within the quotas referred to in parts I.A, I.B, points 5 and 6, and parts I.F and I.H, of Annex I to Regulation (EC) No 2535/2001. Article 2 This Regulation shall enter into force on 28 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 748/2004 (OJ L 118, 23.4.2004, p. 3). ANNEX I. A Quota number Allocation coefficient 09.4590 1,0000 09.4599 0,1888 09.4591  09.4592  09.4593  09.4594 1,0000 09.4595 0,0079 09.4596 1,0000 ANNEX I. B 5. Products originating in Roumania Quota number Allocation coefficient 09.4758 0,3641 6. Products originating in Bulgaria Quota number Allocation coefficient 09.4660 1,0000 09.4675  ANNEX I. F Products originating from Switzerland Quota number Allocation coefficient 09.4155 1,0000 09.4156 1,0000 ANNEX I.H Products originating in Norway Quota number Allocation coefficient 09.4781 1,0000 09.4782 0,9028